Title: To Alexander Hamilton from Caleb Swan, 2 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Trenton October 2d 1799.
          
          I have enquired particularly of Mr William Miller the Commissioner of the Revenue, respecting a Character from the 10th Regiment suitable to be appointed a deputy to reside with you.
          Mr. Miller strongly recommends Major George Stevenson of Pittsburg, as well qualified in all respects for the appointment—he is represented by Mr Miller who has done business with him constantly for near fifteen years, to be an honest man, an accurate accountant, possessing talents and industry. If he should be approved of by you, I will write to him to know if he will Accept, and if he will, I shall request him to come forward. I am with great respect & sincere regard Sir your most obedient Humble Servt
          
            C: Swan
          
          Maj Genl Hamilton
        